FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


IGNACIO CONTRERAS-HERNANDEZ,                     No. 14-72019

               Petitioner,                       Agency No. A088-994-359

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Ignacio Contreras-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) denial of his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination. Zarate v.

Holder, 671 F.3d 1132, 1134 (9th Cir. 2012). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Contreras-

Hernandez did not demonstrate the ten years of continuous physical presence

required for cancellation of removal, where Contreras-Hernandez provided

insufficient testimonial evidence and no documentary evidence to corroborate his

claimed entry date in 1997. See 8 U.S.C. §§ 1229b(b)(1)(A), 1229a(c)(4)(B).

      Contreras-Hernandez’s arguments regarding the IJ’s credibility

determination are outside the scope of our review. See Owino v. Holder, 771 F.3d

527, 531 (9th Cir. 2014) (“When the BIA conducts its own review of the evidence

and the law, this Court’s review is limited to the BIA’s decision, except to the

extent the IJ’s opinion is expressly adopted.” (quotation marks and citation

omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72019